Citation Nr: 1747090	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-21 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extra-schedular rating in excess of 30 percent for hiatal hernia, Barrett's esophagus, and gastroesophageal reflux disease (collectively referred herein as "GI condition").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2016.  The transcript is of record.

The Board previously remanded this matter in March 2017 for further development.  It has returned for adjudication.

The issues of a schedular rating for the GI condition and a total disability rating based on individual unemployability were previously decided in the March 2017 Board decision.  They are not currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The average earning capacity impairment solely from the Veteran's service connected GI condition does not exceed 30 percent.


CONCLUSION OF LAW

The criteria for an extra-schedular rating in excess of 30 percent for a GI condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 C.F.R. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. § 3.321(a).  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  

The Court of Appeals for Veterans Claims has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 116 (2008).


The Board remanded for consideration by the Director of the Compensation and Pension Service in March 2017.  The Director considered the Veterans' case and denied extra-schedular compensation.  In particular, the Director disagreed with the Board's earlier findings with respect to the first and second factors and therefore found extra-schedular consideration unnecessary.  [The Director's decision referenced hyperhidrosis; however, as the remainder of the decision discusses the Veteran's hiatal hernia, and makes no findings pertaining to hyperhidrosis, the Board concludes that the reference to hyperhidrosis was a typographical error.]

As described in the March 2017 Board decision, the Board disagrees with the Director on the first two factors.  The Board, however, agrees that based upon the third factor an extra-schedular rating is not appropriate.

The goal of disability ratings is to compensate the Veteran for the average earnings impairment due to his or her disability.  The Veteran is presently rated at 30 percent disabled for his GI conditions.  Because of the Veteran's combination of heart and GI condition, the Veteran has been hospitalized from his GI condition symptoms so that his doctors could rule that the symptoms were not related to his heart.  These symptoms and the need to rule out a heart attack have impaired the Veteran's earnings by requiring him to take time off that he otherwise would be working.  

Although the Veteran has had to take some time from work the third extra-schedular factor requires that the average impairment of work exceed that already provided for by the schedular rating.  The Veteran has stated that he's taken all of his leave and then some, which is corroborated by the Veteran's payroll records.  These records, however, indicated that the most leave taken for all medical conditions has been two to three months of leave.  Even assuming that all of this time was taken for his GI condition, this accounted for less than 25 percent of the time the Veteran had available to work.  Reducing the available work time by less than 25 percent does not correlate to average earnings impairment of more than 30 percent.  The disability picture does not require a higher extra-schedular rating to accord justice in this case.

Moreover, the Veteran's earnings impairment was not likely all due to his service connected GI condition as the previous paragraph assumed.  The Veteran has several other serious health problems that separately detract from his ability to work and for which he has been previously awarded Social Security benefits.  When these are considered, the earnings impairment faced by the Veteran for his GI condition is even further below the assigned 30 percent.  The 30 percent rating is adequate and a higher extra-schedular evaluation is not required.


ORDER

Entitlement to an extra-schedular rating in excess of 30 percent for a GI condition is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


